Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page11ofof19
                                                                 19PageID
                                                                    PageID#:#:69
                                                                               170
                                                                                          FILED
                                                                                       IN CLERK'S OFFICE
                                                                                   U.S. DISTRICT COURT E D.N.Y.

                                                                                   ★ JAN 2 8 2020 *
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                                   BROOKLYN OFFICE


  UNITED STATES OF AMERICA,

                         Plaintiff,                 Civil Action No.

                  V.


                                                            •J W
 JON KAHEN, a/k/a JON KAEN,GLOBAL
  VOICECOM.INC.. GLOBAL
 TELECOMMUNICATION SERVICES
 INC., and KAT TELECOM,INC.,                                            COGAN, J.

                        Defendants.




                           DECLARATION OF ASHLEA BOWENS


        I, Ashlea Bowens, have personal knowledge of the facts set forth below, and if called as a

 witness I would testify as follows:

         1.     I am a Postal Inspector with the United States Postal Inspection Service C'USPIS")-

 I have been employed as a Postal Inspector since 2012, and am currently assigned to the U.S.

 Department of Justice ("DOJ"), Consumer Protection Branch to investigate violations of federal

 criminal law, including mail and wire fraud schemes under Title 18, Sections 1341 and 1343, of

 the United States Code. Since being employed as a Postal Inspector, 1 have led, conducted, and

 participated in criminal investigations involving mail fraud, wire fraud, government

 impersonation, mail theft, identity theft, assault, robbery, and homicide. I have also successfully

 completed various training programs provided by the USPIS and the DOJ, including money

 laundering and asset forfeiture.

        2.      The facts set forth in this affidavit are based on my personal knowledge, knowledge

 obtained during my participation in this investigation, information from other individuals
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page22ofof19
                                                                 19PageID
                                                                    PageID#:#:70
                                                                               171




  including other law enforcement officers, complainants, and other parties, witness interviews, and

  my review of documents, public records, USPIS records, and other sources. Because this

  declaration is submitted for the limited purpose of establishing probable cause in support of the

  application for a temporary restraining order, it does not set forth each and every fact that I learned

  during the course ofthis investigation.


       KAEN AND THE DEFENDANT ENTITIES ENGAGE IN THE FRAUDULENT
             ROBOCALLING SCHEMES FROM KAEN*S RESIDENCE IN
                        GREAT NECK.NEW YORK

         3.      This investigation involves robocalling fraud schemes conducted and facilitated by

  Jon Kahen, also known as Jon Kaen ("Kaen"), through the entities Global Voicecom,Inc., Global

  Telecommunication Services Inc., and KAT Telecom,Inc. Kaen also carries out these robocalling

 schemes using the business name IP Dish. Documents and other evidence obtained in the course

 of this investigation demonstrate that Kaen resides in Great Neck, New York, in the Eastern

 District ofNew York. Kaen operates and controls the Defendant entities from his home,and does

 so wdthout meaningful distinctions between the entities and IP Dish.

         4.      Records uncovered in the course of this investigation reveal the use of the same

 email address for email communication with vendors and others on behalf of more than one ofthe

 Defendant entities, commingling of finances between the Defendant entities, a common business

 address that is not actually a business premises, and substantial activity furthering the fraudulent

 schemes conducted from Kaen's home. Based on my training and experience, I understand that

 fraudsters often use aliases, shell companies,and similar artifices in furtherance oftheir fraudulent

 schemes, to hide their activities, the location of their activities, and their identities from law

 enforcement and others.
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page33ofof19
                                                                 19PageID
                                                                    PageID#:#:71
                                                                               172




         5.        Global Voicecom's most recent Form 499 filing with the Federal Communications

  Commission(the "FCC")lists a "headquarters" address at 15 Cuttermill Road,Suite 251, in Great

  Neck, New York. See Exhibit 1. Bank statements from TD Bank in the name of Global

  Telecommunication Services display this same address. However,this is not an actual office from

  which either Global Voicecom or Global Telecommunication Services operates. Rather, it is what

 is known as a Commercial Mail Receiving Agency("CMRA"), which under U.S. Postal Service

 regulations is a for-profit business that offers rented mailboxes to the public,often along with other

 retail services. The CMRA at 15 Cuttermill Road in Great Neck, New York is called "Cuttermill

 Mailroom." Under Postal regulations, a CMRA's rental mailbox client must provide identification

 and complete a PS Form 1583 that identifies the mailbox's user. The PS Form 1583 for rented

 mailbox #251 at Cuttermill Mailroom is dated November 2019 and shows that the mailbox is

 rented iii the name of Jon Kahen. See Exhibit 2. In my training and experience, it is common to

 encounter the use of CMRAs in fi-aud investigations, because it provides a individuals a means to

 conceal the true base of their operations, as the PS Form 1583 is not available to members of the

 general public.

        6.      Analysis of IP addresses demonstrates that Kaen operates the Defendant entities

 and IP Dish from his residence in Great Neck, New York. Public real estate records from Nassau

 County,New York show that Kaen owns his residence. Records from Verizon,a provider ofhome

 internet service,show that it provides Internet service to Kaen at that residential address. Verizon's

 records show the IP addresses associated with Kaen's home internet service. Examination of

 numerous records from GoDaddy, Google, Paypal, and other sources show that Kaen controls the

 Defendant entities and IP Dish through his home Intemet service.
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page44ofof19
                                                                 19PageID
                                                                    PageID#:#:72
                                                                               173




                a.      Such records show that Kaen uses and controls the email address referred

         to in this Declaration as"[XXXXXX]75@gmail.com." On July 10,2019,a Paypal account

         associated with the [XXXXXX]75@gmail.com email address was accessed from Kaen's

         home IP address. During the Paypal session in which the IP address was accessed, Kaen's

        residential street address was added to the Paypal account. This Paypal account is used in

        Kaen's business operations.

                b.      On at least 23 occasions in 2017, 2018, and 2019, the GoDaddy account

        associated with the globalvoicecom.com domain was accessed from Kaen's home IP

        address. This GoDaddy account is listed under the name"Jon Kaen," with a listed physical

        address of the Cuttermill Mailroom rental mailbox in Great Neck, New York.

                c.     On July 16, 2018, the [XXXXXX]75@gmail.com email responded in the

        name of "KAT NOC" to another telecommunications company from Kaen's home IP

        address. In the course ofthis investigation,I learned that"NOC"is a common abbreviation

        in the telecommunications industry and means "network operations center."

                d.     Emailing from his home IP address, Kaen responded to a subpoena from

        the FCC about a foreign consulate imposter scam in the name of "IP Dish NOC" and

        corresponded extensively with vendors and customers of his businesses using one or more

        Global Voicecom email addresses.


        7.      Emails to and from the address[XXXXXX]75@gmail.com demonstrate that Kaen

 corresponds in the name of KAT Telecom and IP Dish, and operates the Defendant companies by

 directing their financial transactions. For example:

                a.     On January 31, 2018 the [XXXXXX]75@gmail.com address was used to

        send email to another business in the name of IP Dish and was used on June 19, 2018 to
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page55ofof19
                                                                 19PageID
                                                                    PageID#:#:73
                                                                               174




        correspond with the FCC in the name of"IP Dish NOC." Email header information shows

        that the June 19,2018 emails from "IP Dish NOC"to the FCC were sent from Kaen's home

        IP address.


               b.      On July 16,2018,the[XXXXXX]75@gmail.com address was used to send

        a message to another business.          That message was signed "KAT NOC."          The

       [XXXXXX]75@gmail.com address received pricing information in the name of"KAT

        Telecom" from that same business on October 24, 2018.

               c.      On February 19, 2018, a vendor sent an invoice to Global Voicecom to

       "GVC Invoice" at the[XXXXXX]75@gmail.com address and three email addresses in the

        globalvoicecom.com domain, including to "Jon Kaen."

               d.      On October 17, 2018, Paypal sent an email to [XXXXXX]75@gmail.com

        addressed to "GTSl."


               e.      In a June       13, 2018 email chain          between a vendor and the

       [XXXXXX]75@gmail.com address, which includes a Global Voicecom email address in

       the cc line, the participants discussed difficulties with failed calls.

        8.     Further, Defendant Kaen and the various Defendant companies conuningle their

 finances. For example:

               a.      Paypal records for an account in the name of Kaen are registered with the

       email addresses [XXXXX]@giobalvoicecom.com,[XXXXXXX]@globalvoicecom.com,
       and [XXXX]@me.com. This Paypal account is linked to three accounts at TD Bank.

       According to the Paypal records, these three TD Bank accounts are in the name of Global

        Voicecom.     Records from TD Bank for an account in the name of Global

       Telecommunication Services, Inc. show numerous transfers from those Global Voicecom
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page66ofof19
                                                                 19PageID
                                                                    PageID#:#:74
                                                                               175




        TD Bank accounts to the account held in the name ofGlobal Telecommunication Services,

        Inc. One of those Global Voicecom TD Bank accounts is the account into which victim

        W.W.'s $499 check was deposited. See ^ 16. Such transfers consisted oftens ofthousands

        of dollars per month between October 2018 and January 2019, the period for which we

        obtained statements in the course of our investigation. The Global Telecommunication

        Services TD Bank account is used to conduct Paypal transactions in one of Kaen's Paypal

        accounts. The Paypal account also displays an account holder name of"GTSI," which are

        the initials of Global Telecommunication Services Inc. The Paypal account registered with

        the [XXXXXX]75@gmail.com email address reflects an additional email account in the

        @globalvoicecom.com domain, and shows Kaen's home address and the Cuttermill

        Mailroom rental mailbox as physical addresses for the account.

               b.      On September 15,2017,the email address[XXXXXX]75@gmail.com was

        used to send an email to an IP Dish vendor. The email sent from that address stated "This

        is to advise that any and all payments remitted by Global Voicecom,Inc. via PayPal, ACH,

        Wire and/or direct deposit are to be credited to the account of IP Dish."

               c.      An email sent from Paypal on October 17,2018 and sent to "Jon Kaen" at

       the [XXXXXX]75@gmail.com address stated that "GTSI" sent $2,184.65 to "Global

        Voicecom, Inc."

               d.      An email the Global Voicecom "Finance Director" sent to a vendor

       (copying [XXX]©globalvoicecom.com and [XXXXXX]75@gmail.com)on February 20,
       2018 stated that Paypal payments from "GTSI" were to be credited to the account of

       "Global Voicecom, Inc."
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page77ofof19
                                                                 19PageID
                                                                    PageID#:#:75
                                                                               176




               VICTIMS OF THE FRAUDULENT RQBOCALLING SCHEMES

         9.     In the course of our investigation, I and other investigators interviewed several

  victims ofthe Defendants' fraudulent robocall schemes.

         10.    One such victim is A.P.,age 21 and a resident of Queens County within the Eastern

  District of New York, who paid $4,500 to perpetrators of an SSA-imposter scam in March, 2019.

 A.P. stated that she received a recorded message on her cell phone stating that her social security

 number had been associated with a crime in Texas. A.P. then called the number the voicemail

 instructed her to call, and spoke with a man who identified himself as a police officer in Texas.

 The man asked A.P. to provide her social security number to confirm her identity, and then told

 her that her social security number was found in a car, with blood, at a crime scene. The man then

 told A.P. that her social security number was therefore "on hold," that her bank accounts were

 frozen, and then transferred her call to "SSA Agent Michael B. Johnson," who claimed to be an

 SSA official and repeated the same story about the crime scene. "Agent Johnson" then told A.P.

 that her money was going to be seized and not returned because of what was found at the crime

 scene, but if she wanted to keep her money she needed to move it from her bank account to a

 security deposit box held by the government, and that the only way to do so was to transfer her

 money onto Google Play gift cards. "Agent Johnson" told her to go to stores near her home to buy

 the gift cards, and A.P. did so, buying five $500 gift cards totaling $2,500, and read the cards'

 numbers to "Agent Johnson" over the phone as he instructed. A.P. did not have sufficient credit

 on her credit card to buy more Google Play cards, so "Agent Johnson" told her to withdraw money

 from her bank account and that he would call her the next day to get the numbers and send police

 officers to pick up the cards and take them to the government's securit>' deposit box. A.P. did as
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page88ofof19
                                                                 19PageID
                                                                    PageID#:#:76
                                                                               177




  instructed, withdrawing $2,000 in cash, buying four more $500 gift cards, and providing the

  numbers over the phone. No one ever came to pick up the gift cards,and A.P. lost a total of$4,500.

          11.     A.P.'s cell phone number ends in -1652. As detailed in Special Agent Sean Pagan's

  Declaration filed in this matter. Blitz Telecom Consulting, LLC ("Blitz Telecom") provided 902

  direct-inward-dial ("DID") numbers to Global Voicecom that are used as return-calling numbers

  for the Defendants' robocalling schemes. Call records provided by Blitz Telecom show a March

  26,2019 call lasting 3,602 seconds(approximately 60 minutes) between A.P.'s cell phone ending

  in 1652 and one of the 902 DID numbers Blitz Telecom provided to Global Voicecom.

          12.     Another victim is J.B., age 33 and a resident of Kings County within the Eastern

  District of New York, who paid $700 to the perpetrators ofan IRS-imposter scam. J.B. stated that

  he received a call in April 2019 from someone who said they were calling from a police station in

  Texas and was either an IRS Agent or a police officer. The caller claimed that J.B.'s identity had

  been stolen and used to rent a car that was used in illegal activities in Texas. The caller transferred

  J.B. to another person who said he was an IRS Agent, gave him a badge number, and said that

  J.B.'s would be "locked out" of his bank accounts unless he withdrew all of the money in those

  accounts, purchased Google Play gift cards,and provided the gift card numbers to the"IRS Agent"

 for safekeeping. J.B. did as he was asked, because he was alarmed and wanted to comply with a
  request from someone he believed to be a law enforcement officer. J.B. stayed on the phone with
 the "IRS Agent" while he withdrew $700 from his beuik account and purchased two Google Play
 gift cards,one for $500 and one for $200. J.B. then provided the gift card numbers over the phone.
 J.B. soon thereafter realized he was defrauded. He looked up the Texas police station the caller
 claimed to have called from, and found that it did not exist.
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page99ofof19
                                                                 19PageID
                                                                    PageID#:#:77
                                                                               178




          13.    J.B.'s cell phone number ends in -8805. Call records provided by Blitz Telecom

  show two April 29,2019 calls between J.B.'s cell phone ending in 8805 and one of the 902 DID

  numbers Blitz Telecom provided to Global Voicecom. One ofthe April 29,2019 calls lasted 3,287

  seconds(approximately 54 minutes)and the other lasted 687 seconds(approximately 11 minutes).

          14.    Another victim, A.V., age 38 and a resident of Queens County within the Eastern

  District of New York and paid $11,212 to the perpetrators of an SSA-imposter and Treasury-

  imposter scam. A.V. stated that he received a voicemail message on his cell phone in May 2019

  stating that he needed to return the call to SSA about an investigation involving his social security

  number, and that if he did not call, there would be further investigation. A.V. called the number

  that was left in the voicemail message and spoke with a woman he could not understand because

  of her African accent. A.V. said the woman became angry and disconnected the call. A.V.

  remained concerned about the purported investigation and called the number again, this time

  speaking with a man who identified himselfas "Joshua Brown"and stated that he worked for SSA.

  "Brown" provided A.V. with "badge number 784961" and a code to prove "Brown's" identity:

  "DC77017 TX FBI privacy 1978." A.V. was then transferred to speak to another man who

  identified himself as a U.S. Treasury Agent named "David Thomas." "Thomas" demanded that

  A.V. send photos of his driver's license and social security card, which A.V. did by texting the

  photos to a number"Thomas" provided. "Thomas" then told A.V. that his social security number

  was used to rent a car found outside ofa house in Texas, that a U.S. Marshall found twenty pounds

  of cocaine in the house where the car was parked, and that as a result the government was going
  to close A.V.'s bank accounts and seize his money. "Thomas" further told A.V. that the only way
  to keep his money was to transfer it to a security deposit box held by the U.S. Treasury. "Thomas"
  asked for details about A.V.'s accounts, which A.V. provided. "Thomas" then instructed A.V. to
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page10
                                                           10ofof19
                                                                  19PageID
                                                                     PageID#:#:78
                                                                                179




   withdraw all of his money in cash, to place the cash in between pages of a magazine, and to send

   the money to an address in New Jersey, overnight, with no signature requirement. "Thomas" also

   instructed A.V. that if the bank teller asked why he was withdrawing the money, A.V. should say

   that he needed to pay for a medical emergency. A.V. complied with these instructions. A.V.

   withdrew $8,185 from his checking account and $3,027 from his savings, and sent the money to

   the address in New Jersey by Federal Express. "Thomas" told A.V. that another "Treasury agent"

   would come to his home the next day to provide him a key to the security deposit box so that A.V.

  could get his money back and issue him a new social security number. When no "agent" came to

  see A.V., he called the number "Thomas" provided him for texting the photos and asked why no

  one came. "Thomas" told him that it takes time for new social security numbers to be issued, and

  that he could expedite the process if A.V. paid an additional $3,000. A.V. responded that he had

  no more money,and "Thomas" asked him who he lived with and whether he could get the money

  from that person. At this point, A.V. realized he had been defrauded and disconnected the call

   with "Thomas."


          15.    A.V.'s cell phone number ends in -9289. Call records provided by Blitz Telecom

  show two calls between A.V.'s cell phone ending in 9289 and one of the 902 DID numbers Blitz

  Telecom provided to Global Voicecom. The first call occurred on May 6,2019 and lasted for 453

  seconds(approximately seven minutes). The second call occurred on May 7, 2019 and lasted for

  3,587 seconds(approximately 59 minutes).

          16.    Another victim, W.W.,is 76 years old and a resident of Virginia. She stated that in

  April 2019, a popup message appeared on her computer claiming that her computer needed virus

  protection. The message provided a phone number to call. When she called the number, she was
  offered "lifetime' computer virus protection for $499. W.W. informed the person on the phone


                                                 10
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page11
                                                           11ofof19
                                                                  19PageID
                                                                     PageID#:#:79
                                                                                180




   that she was only able to pay by check. The speaker told her to write a check payable to Global

   Voicecom, Inc. W.W. does not remeniber exactly where she mailed the check, but recalls it was

   to a location in New York. W.W.followed the instructions she was given about downloading the

   virus protection, but believes it was worthless and did not do anything. A copy of W.W.'s check

  is attached as Exhibit 3.


          17.    W.W.stated that in September 2019,the people who sold her the "virus protection"

  software called her back and told her that selling her the software was a mistake, and that they

   wanted to refund her money. W.W. believed the caller had an Indian accent. W.W. asked the

  caller to just send her a check, but the caller said that would not be possible and that they needed

  to transfer it directly into her bank account. W.W.refused,thinking this was odd. She also refused

   because she did not bank online. W.W. received numerous calls from these individuals over the

  ensuing weeks, eventually agreeing to enroll in online banking to receive a refimd from what she

  thought was Global Voicecom. W.W. eventually allowed one ofthe callers to "remote" in to her

  computer while she was on the phone with them. She logged into her online banking while the

  caller had remote access into her computer. The caller told her he was going to transfer $500

  directly into her account. The caller said he did so, but then told W.W.that he had made a mistake

  and transferred $45,000 instead of$500. The caller said that he and others were likely to lose their

  jobs, and that W.W. had to wire the money back to an account that he would provide. W.W. said

  that after the fraudster told her this, she could see that he had transferred $45,000 from her savings

  account to her checking account. The fraudster then gave her wiring instructions to send the

  "overpayment" back to "the company" at a bank in Hong Kong. The fraudster told W.W. to lie to

  the bank about why she was wiring the money to Hong Kong,such as by saying that she wanted

  the money to pay for a vacation or an adoption, or else the bank would not let her send the wire.


                                                   11
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page12
                                                           12ofof19
                                                                  19PageID
                                                                     PageID#:#:80
                                                                                181




   The fraudster then told W.W. to get a cashier's check and to remain on the phone with him while

   she went to the bank to get the check. Before she went to the bank, W.W.wrote out a note to hand

   to the bank tellers, stating that:"1 am being hacked. They are still on my cell phone. Please freeze

   my acct right now. Also my online banking. They are also holding on to my computer. They

   might have already gotten all of my money! 1 will be telling you a lie about why 1 am sending this

   much money."

          18.     W.W. provided agents with a copy of her cell phone bill, which shows a 55 minute

   call with 347-[XXX]-[X}OC] on September 18,2019. 347-[XXX]-[XXX] is one ofthe 902 phone

   numbers provided to Global Voicecom by Blitz Telecom. Call records provided by Blitz Telecom

  also show a September 18,2019 call that lasted 3,254 seconds(approximately 55 minutes)between

   W.W.'s cell phone number ending in 6667 and number 347-[XXX]-[XXX].

          19.     W.W. stated that she never received a refund from Global Voicecom for the $499

  "virus protection."



          Pursuant to 28 U.S.C. § 1746,1 hereby declare under penalty of peijury that the foregoing

  is true and correct to the best of my knowledge and belief. Executed on Januar^?T_, 2020, in
 C,^AfrC.\         ^ New York.


                                                        Ashlea Bowens
                                                        Postal Inspector
                                                        United States Postal Inspection Service




                                                  12
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page13
                                                           13ofof19
                                                                  19PageID
                                                                     PageID#:#:81
                                                                                182




                          Exhibit 1
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page14
                                                           14ofof19
                                                                  19PageID
                                                                     PageID#:#:82
                                                                                183




                                                      Announcing a new FCC.gov
                                      Tell us what you think and help shape the future

                                                                                               Search|gig I Updates J E-Filmo I initiatives
 -CC Federal
   ..i'N Communications
                      |
       Crtmmleci

FCC Form 499 Filer Database Detailed Information
                                           'FCC Form 499 Filer Database Detailed Information

                                                         FCC Form 499 Filer Database

                                                        DETAILED INFORMATION

   Filer Identification Information:


   499 Filer ID Number;                  822986
   Registration Current as of:           Apr 1 2919 12:eeAH
   Legal Name of Reporting Entity:       Global Voicecom, Inc.
   Doing Business As;                    Global Voicecoa
   Principal Communications Type;        Toll Reseller
   Universal Service Fund Contributor; No
      (Contact USAC at 888-641-8722 if this is not correct.)
   Holding Company:
   Registration Number (CORESID);
   Kanagement Company:
   Headquarters Address;                 15 Cutteroill Road
                                         Suite 251
                       City:             Great Neck
                      State:             NY
                   ZIP Code:             11821
   Customer Inquiries Address:           15 Cuttermill Road
                                         Suite 251
                       City:             Great Neck
                      State:             NY
                   ZIP Code;             11921
   Customer Inquiries Telephone:         516-986-4896    Ext:
   Other Trade Names:


   Agent for Service of Process:
   Local/Alternate Agent for Service
   of Process:
                       Telephone:
                      Extension:
                               Fax:
                          E-mail;
   Business Address of Agent for
   Hall or Hand Service of Documents:
                           City:
                          State:
                       ZIP Code:




   D.c. Agent for Service of Process: George Foote
                                         Dorsey & Hhitney LIP
                      Telephone:         292-442-3518
                      Extension:
                               Fax:      292-442-3199
                         E-Mail:        foote.georgefldorsev.c
   Business Address of D.C. Agent for
   Hail or Hand Service of Documents:    1891 K Street NU
                                         Suite 759
                           City          Hashington
                          State          DC
                       ZIP Code          29996

   FCC Registration Information:
   Chief Executive Officer:              Jon Kaen
          Business Address:             15 Cuttermill Road
                                         Suite 251
                         City:           Great Neck
                        State:           NY
                     ZIP Code:           11021


   Chairman or Other Senior Officer:
          Business Address:
                         City:
                        State:
                     ZIP Code:

   President or Other Senior Officer:
          Business Address:
                         City:
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page15
                                                           15ofof19
                                                                  19PageID
                                                                     PageID#:#:83
                                                                                184



                             state:
                         ZIP Code:

     Jurisdictions in Which the Filing Entity Provides Telecommunications Services:


  New York
                                                        Use browser "Back" button to return to results page.
                                                                          fRetum to Search Form
This database reflects filings received by USAC as of Jan. 20, 2020                                 FCC Form 499 Filer Database Software Version 01.03.06 July 21, 2011
       ECCJBaina             I    Ssash   I   BSS   I     updates          I     E^Eiliflfl    I      Initiatives   |        CaasumgES        I          Find People
Federal Communications Commission                                Phone; 1>8BB'CALL-FCC (1-88B-22S.5322)                                           .Privacv Policv
445 12th Street SW                                                    TTY: 1-BBB-TELL-FCC {1-888-835-5322)                                        .Website Policies & Naliees
Washington. DC 20554                                                  Fax: 1-866-418-0232                                                         •Reouired Browser Pluo-ins
More FCC Contact Intbrmation...                                                                                                                   - Freedorn of Infomati^^
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page16
                                                           16ofof19
                                                                  19PageID
                                                                     PageID#:#:84
                                                                                185




                         Exhibit 2
     Case 1:20-cv-00510-BMC
       Case 2:20-cv-00474-BMCDocument 24-4
                               Document    Filed01/28/20
                                        5 Filed  05/06/20 Page
                                                           Page17
                                                                17ofof19
                                                                       19PageID
                                                                          PageID#:#:85
                                                                                     186


United States Postal Service
Application for Delivery of Mail Through Agent
See Privacy Act Statement on Reverse                                                                              i- Date 11/20/2019
In consideration of delivery of my or our (firm) mall to the agent named below, the addressee and agent agree:(1)the addressee or the agent
must not file a change of address order with the Postal Service"' upon termination of the agency relationship; (2) the transfer of mall to another
address Is the responsibility of the addressee and the agent;(3) all mall delivered to the agency under this autiiorizatlon must be prepaid with new
postage when redeposited in the mails;(4) upon request the agent must provide to the Postal Service all addresses to which the agency transfers
mail; and (5) when any information required on tNs form changes or becomes obsolete, the addressee(s) must file a revised application with
the Commercial Mall Receiving Agency(CMRA).
NOTE: The applicant must execute this form In duplicate In the presence of the agent, his or her authorized emptoyee, or a notary piiillc. The
agent provides the original completed signed PS Form 1583 to the Postal Service and retains a duplicate completed signed copy at the CMRA
business location. The CMRA copy of PS Form PS 1583 must at all tmes be available for examination by the postmaster (or designee) and the Postal
Inspection Service. The addressee and the agent agree to comply with all applicable Postal Service rules and regulations relative to delivery of mall
through an agent. Failu*e to comply will subject the agency to withholding of mail from delivery until corrective acOon Is taken.
This application may t>e subject to verification procedures by the Postal Service to confirm that the applicant resides or conducts business at the
home or business address listed in boxes 7 or 10, and Uiat the Identification listed In box 8 Is valid.
2. Name in Witch Applicants Mai! Will Be Received for Delivery to Agent                       3a. Address to be Used for Delivery (Indude PMB or # sign.)
   (Complete a separate Form 1583 for EACH applicant Spouses may complete
    and sign one Form 1583. Two items of vaSd loent^ication apply to each spouse.                IS Cuttermill Road H 2S1
   Indudc dissimiar informabon for elUier spouse in appropriate box.)
      KAHEN, JON
                                                                                              3b.aty                                              3c. stale 3d. ZIP + 4®
                                                                                                 GREAT NECK                                            NY             11021
    ^iicant authorizes delivery to and In care oh                                             5. This Authorization Is Extended to Indude Restricted Delivery Mail
                                                                                                 for the Underslgned(5):
a. Name
       Cuttermill Mailroom
0. Address (No.,street, apt/ste. no.)
       15 Cuttermill Road
c. aty                                     d. state           e. ZIP+ 4
     GREAT NECK                                  NY                   11021
6. Name of Applicant                                                                          7a.Applicant Home Address (No., street, apt./sle. no)
       JON KAHEN

8. Two types of identincation are required. One must contain a photograph of the              7b.City                                             7c. State I7d. ZIP + 4®
   addrcssce(s). Social Security cards, credit cards, and birth cerUficates are
                                                                                                 GREAT NECK                                            NY
   unacceptable as Identifrcabon. The agent must wrte in identif/tng Information.
   Subjea to verification                                                                     7e. Applicant Telephone Number(Include area code)


       Drivers license:                                                                       9. Name of Rrm or Corporation


                                                                                              10a. Business Address(No., street, apt./ste. no)
       Vehicle Insurance policy:

                                                                                                                                                  lOcState     lOd. ZIP + 4®
    Aaeptable identification Includes: valid driver's license or state ncn-drtver's
   IdeniincaUon card; armed forces, government, university, or recognized corporate
   identification card; passport, alien registration card or certificate of naturalization;   lOe. Business Telephone Number (Include area code)
   current lease, mortgage or Deed of Trust; voter or vehicle registration card; or a
    home or vehide insurance policy. A photocopy of your ideitificatlon may be
    retained by agent for verification.                                                       11.Type of Business


12.If applicant is a firm, name each member whose mall is to be delivered. (All names 11^ must have verifiable identification. A guardan must list the narrtes of miners
    receiving mall at Uielr delivery address.)




13. If a CORPORATION, Give Names and Addresses of Its Officers                                14.If Business Name of The Address(Corporation or Trade Name) Has Been
                                                                                                 Registered, Give Name of County and Stale, and Dale of ReglstraUon.




Warning: The fumshing of false or misleatling Information on this form or omission of material Information may result in criminal sanctions (including
and imprisonment) and/or cMI sanctions (including multiple damages and civil penalties).(18 U.S.C. 1001)

15.Signature of Agent/Notary Public                                                           16.5ignature of Applicant (If firm or corporation, application must be signed
                                                                                                  by officer. Shovr liUe.)
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-4
                          Document    Filed01/28/20
                                   5 Filed  05/06/20 Page
                                                      Page18
                                                           18ofof19
                                                                  19PageID
                                                                     PageID#:#:86
                                                                                187




                         Exhibit 3
      Case 1:20-cv-00510-BMC
        Case 2:20-cv-00474-BMCDocument 24-4
                                Document    Filed01/28/20
                                         5 Filed  05/06/20 Page
                                                            Page19
                                                                 19ofof19
                                                                        19PageID
                                                                           PageID#:#:87
                                                                                      188




in                                                               •   ft' "•




                                                                                . .:i, , ,f



                                                                                        "w

                                                         i'i^l
                                                     hi*';                                    □

□

.i)

                                                                                              o

CO




o                                                                                             V


H                       05/30/19      $499.00                    05/30/19      HS9.0
